Citation Nr: 1744555	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation.

In September 2016 the Board remand the appeal for additional development, which has been completed.


FINDINGS OF FACT

The Veteran's bilateral hearing loss was manifested by impairment of auditory acuity that is noncompensably disabling.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Higher Rating

The Veteran contends that he is entitled to an initial compensable disability rating for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
 § 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2016).

Service connection for the Veteran's bilateral hearing loss was granted, effective June 12, 2009.  A noncompensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100. 

On VA audio examination in August 2010, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 40, 40, and 60, in the right ear; and in the left ear were 40, 45, 65, and 90.  The pure tone threshold average in the right ear was 60 decibels and the average in the left ear was 56 decibels.  Speech discrimination was 94 percent in the right ear and of 92 percent in the left ear.  He had been a truck driver for 14 years.  The examiner opined that the Veteran's hearing difficulties were productive of significant effects, occupationally.  

Based on the August 2010 examination findings, for the right ear, the average pure tone threshold of 60 decibels, along with a speech discrimination percentage of 94 warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 56 decibels, along with a speech percentage of 92 percent warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.

On VA audio examination in April 2012, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 40, 45, and 60, in the right ear; and in the left ear were 45, 50, 65, and 90.  The pure tone threshold average in the right ear was 45 decibels and the average in the left ear was 63 decibels.  Speech discrimination was 98 percent in the right ear, but the examiner noted that testing in the left ear was too unreliable to score.  

Based on the April 2012 examination findings, for the right ear, the average pure tone threshold of 45 decibels, along with a speech discrimination percentage of 98 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold was 63 decibels.  However, speech discrimination scores were unreliable.  As such, no numerical designation under Table VI may be assigned because it is missing the requisite percentage of speech discrimination needed for such a calculation.  Additionally, the left ear pure tone threshold numbers do not fall within the range of requisite scores for applicability of § 4.86(b).  This leaves the Board with one Roman numeral designation for the right ear using Table VI, and no Roman numeral designation for the left ear using Table VI or VIA.  38 C.F.R. § 4.85.  As the April 2012 test results were unreliable they will not be discussed further.

The Veteran underwent a VA examination on November 2013, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 45, 50, and 60, in the right ear; and in the left ear were 45, 55, 65, and 90.  The pure tone threshold average in the right ear was 48 decibels and the average in the left ear was 64 decibels.  Speech discrimination was 96 percent in the right ear and of 84 percent in the left ear.  The Veteran described problems hearing in that he watched television loudly and required people to repetition.  He was employed as a driver.  Under Table VI and VIA, the November 2013 audiometric findings correspond to Level I hearing loss in the right ear and Level III in the left ear.  Those Roman numerical designations equate to a noncompensable disability rating under Table VII.

On VA audio examination in November 2016, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 40, 45, 55, and 65, in the right ear; and in the left ear were 50, 55, 70, and 100.  The pure tone threshold average in the right ear was 51 decibels and the average in the left ear was 69 decibels.  Speech discrimination was 98 percent in the right ear, and 88 in the left ear.  The Veteran reported difficulty hearing and understanding some people.  Under Table VI and VIA, the November 2016 audiometric findings correspond to Level I hearing loss in the right ear and Level III in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, based on the August 2010, November 2013, and November 2016, audiometric testing results, the Veteran's bilateral hearing loss did not fit the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.

Although the severity of his hearing loss appears to have fluctuated somewhat during the appeal period, at no time did the Veteran's bilateral hearing loss meet the criteria for the assignment of a compensable disability rating.  The Board is cognizant of the Veteran's reported difficulties in understanding speech.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability.
The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as ongoing difficulty in understanding spoken speech, and listening on the phone,  are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected bilateral hearing loss.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran meets the required percentage criteria.  The evidence does not reflect that the Veteran is unemployed, nor does he claim that the service-connected connected bilateral hearing loss precludes employment so as to warrant a referral for extraschedular consideration.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected hearing problems, and no further action pursuant to Rice is warranted.


ORDER

An initial compensable disability evaluation for the service-connected bilateral hearing loss is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


